Exhibit 10.7

Execution Version

TERMINATION AND RELEASE AGREEMENT

This TERMINATION AND RELEASE AGREEMENT (this “Agreement”), is made and entered
into as of the Closing Date (as defined below), but is effective as of 11:58
p.m. on November 30, 2017 (the “Effective Time”), by and among BG US PRODUCTION
COMPANY, LLC, a Delaware limited liability company (“BG”), BG NORTH AMERICA,
LLC, a Delaware limited liability company (“BGNA”), BG PRODUCTION COMPANY (PA),
LLC, a Delaware limited liability company (“BGPA”), BG PRODUCTION COMPANY (WV),
LLC, a Delaware limited liability company (“BGWV”), EXCO RESOURCES, INC., a
Texas corporation (“EXCO Parent”), EXCO HOLDING (PA), INC., a Delaware
corporation (“EXCO”), EXCO RESOURCES (PA), LLC, a Delaware limited liability
company (“Operator”), EXCO PRODUCTION COMPANY (PA), LLC, a Delaware limited
liability company (“EXCOPA”), EXCO PRODUCTION COMPANY (WV), LLC, a Delaware
limited liability company (“EXCOWV”), EXCO OPERATING COMPANY, LP, a Delaware
limited partnership (“EOC”), and EXCO APPALACHIA MIDSTREAM, LLC, f/k/a
Appalachia Midstream, LLC, a Delaware limited liability company (“Midstream”).
Each of BG, BGNA, BGPA, BGWV, EXCO Parent, EXCO, Operator, EXCOPA, EXCOWV, EOC
and Midstream is sometimes referred to herein individually as a “Terminating
Party” and collectively as the “Terminating Parties.”

RECITALS

WHEREAS, SWEPI LP, a Delaware limited partnership (“SWEPI”), and certain of the
Terminating Parties have entered into that certain Settlement Agreement and
Mutual Release, dated as of the Closing Date (the “Settlement Agreement”); and

WHEREAS, pursuant to the terms of the Settlement Agreement, each Terminating
Party desires to terminate, and considers fulfilled any and all obligations and
liabilities under, each of its Applicable Terminated Agreements (as defined
below), effective as of the Effective Time, by entering into this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Terminating Parties hereby agree as
follows:

1. Definitions. The following capitalized terms shall have the following
meanings:

“Affiliate” or “Affiliates” mean, with respect to any Person, any other Person
that, directly or indirectly, Controls, is Controlled by or is under common
Control with, such specified Person through one or more intermediaries or
otherwise.

“Applicable Terminated Agreements” means, with respect to any Terminating Party,
the Terminated Agreements to which such Terminating Party is a party.

“BG-Midstream Secondment Agreement” means that certain Secondment Agreement,
dated as of June 1, 2010, by and between BG and Midstream, as amended from time
to time.

“BG-Midstream Services Agreement” means that certain Services Agreement, dated
as of June 1, 2010, by and between BG and Midstream, as amended from time to
time.



--------------------------------------------------------------------------------

“BG-Operator Secondment Agreement” means that certain Amended and Restated
Secondment Agreement, dated as of October 14, 2014, by and among BG, EOC and
Operator, as amended from time to time.

“BG-Operator Services Agreement” means that certain Services Agreement, dated as
of June 1, 2010, by and between BGNA and Operator, as amended from time to time.

“BGNA Guaranty” means that certain guaranty of BGNA in favor of EXCOPA, EXCOWV,
Operator and EXCO pursuant to that certain Guaranty, dated as of June 1, 2010,
as amended from time to time.

“Closing Date” has the meaning set forth in that certain Agreement Regarding
Settlement by and among SWEPI and certain of the Terminating Parties and/or
their Affiliates.

“Control” means, where used with respect to any Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise, and the term “Controlled” has a correlative meaning.

“EXCO Parent Guaranty” means that certain guaranty of EXCO Parent in favor of
BGPA, BGWV, Operator and BG pursuant to that certain Guaranty, dated as of
June 1, 2010, as amended from time to time.

“EXCO Performance Guaranty” means that certain guaranty of EXCO Parent in favor
of BG pursuant to that certain Performance Guaranty, dated as of May 9, 2010, as
amended from time to time.

“Governmental Authority” means any federal, state, county, municipal or local
government or any regulatory or administrative agency, department, division,
commission, court or arbitral body, or other similar recognized organization or
body of any federal, state, tribal, municipal, or local governmental authority
or of any foreign government or other similar recognized organization or body
exercising similar powers or authority.

“JDA” means that certain Joint Development Agreement, dated as of June 1, 2010,
by and among BGPA, BGWV, EXCOPA, EXCOWV and Operator, as amended from time to
time, including pursuant to that certain Amendment to the Joint Development
Agreement (Appalachia), dated as of October 14, 2014.

“Law” means any applicable statute, writ, law, common law, rule, regulation,
ordinance, Order, or determination of a Governmental Authority, or any
requirement under the common law.

“Letter Agreement” means that certain JV Letter Agreement, dated as of
October 14, 2014, by and among BG, Operator and EOC, as amended from time to
time.

“Order” means any order, writ, injunction, decree, award, judgment, ruling,
compliance or consent order or decree, settlement agreement, or similar binding
legal agreement issued by or entered into with a Governmental Authority.

 

2



--------------------------------------------------------------------------------

“Original MITA” means that certain Membership Interest Transfer Agreement, dated
as of May 9, 2010, by and between EXCO and BG, as amended from time to time,
including pursuant to that certain First Amendment to Purchase and Sale
Agreement, dated as of June 1, 2010.

“Person” means any individual, firm, corporation, partnership, limited liability
company, incorporated or unincorporated association, joint venture, joint stock
company, Governmental Authority or other entity of any kind.

“Terminated Agreements” means, collectively, the BG-Midstream Secondment
Agreement, the BG-Operator Secondment Agreement, the BG-Midstream Services
Agreement, the BG-Operator Services Agreement, the BGNA Guaranty, the EXCO
Parent Guaranty, the EXCO Performance Guaranty, the JDA, the Letter Agreement
and the Original MITA.

2. Termination. Each Terminating Party hereby terminates, effective as of the
Effective Time, its Applicable Terminated Agreements. Each Terminating Party
hereby acknowledges and agrees that from and after such termination of such
Applicable Terminated Agreement contemplated by this Section 2, each of such
Applicable Terminated Agreements shall be of no further force or effect and,
notwithstanding anything to the contrary in any Applicable Terminated Agreement,
no provisions of such Applicable Terminated Agreement shall survive the
termination of such Applicable Terminated Agreement contemplated by this
Section 2; provided that (a) the BG-Operator Secondment Agreement shall be
terminated only to the extent that such agreement applies to the Appalachian
Area (as defined in the BG-Operator Secondment Agreement) and shall remain in
full force and effect as such agreement applies to the East Texas/North
Louisiana Area (as defined in the BG-Operator Secondment Agreement), (b) any
Joint Development Operating Agreement (as defined in the JDA) entered into
pursuant to the terms of the JDA by any Terminating Party or any joint operating
agreements entered into by any Terminating Party and any third party shall, for
the avoidance of doubt, not be deemed to be a “Terminated Agreement” and shall
not be terminated pursuant to this Section 2 and (c) the Joint Development
Operating Agreement (as defined in the JDA) shall survive and apply to the
Subject Oil and Gas Assets (as defined in the JDA) of BGPA, BGWV, EXCOPA, EXCOWV
and Operator to the extent a Joint Development Operating Agreement or another
joint operating agreement does not burden such Subject Oil and Gas Assets (as
defined in the JDA). Each Terminating Party hereby waives any and all
requirements contained in its Applicable Terminated Agreements that may restrict
or limit the rights of such Terminating Party to terminate such Applicable
Terminated Agreements to the extent contemplated by this Section 2.

3. Release. Subject to, and without limiting, Section 2, each Terminating Party,
on behalf of itself and its Affiliates, agrees that all obligations and
liabilities of the other Terminating Parties (and their Affiliates) under such
Terminating Party’s Applicable Terminated Agreements shall be deemed satisfied,
and that any and all claims, liabilities, causes of action and/or obligations
relating thereto, regardless of when such claims, liabilities, causes of action
and/or obligations arose, shall be released effective as of the Effective Time.

4. Release of BG Parent Guaranty. Subject to, and without limiting, Section 2,
each of EXCO, EXCOPA and EXCOWV, as beneficiaries, hereby releases BG Energy
Holdings Limited, as guarantor of any and all of its payment obligation under
the Guaranty, dated as of May 9, 2010 (as amended).

 

3



--------------------------------------------------------------------------------

5. Termination of Tax Partnership. BG, BGNA, BGPA and BGWV acknowledge and
agree, on their own behalf and on behalf of their Affiliates, that, pursuant to
Section 2.3 of the Tax Partnership Agreement, dated as of June 1, 2010 (as
amended), by and among BGPA, BGWV, EXCOPA, EXCOWV, BG, EXCO, Operator and BG LNG
Services, LLC, as a result of the transactions contemplated herein, the
partnership for U.S. federal income tax purposes formed in connection with entry
into the JDA shall cease to exist effective as of the Effective Time.

6. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Any facsimile or other electronic copies
hereof or signature hereon shall, for all purposes, be deemed originals.

7. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. The Terminating Parties
further agree that if any provision contained herein is, to any extent, held
invalid or unenforceable in any respect under the Laws governing this Agreement,
they shall take any actions necessary to render the remaining provisions of this
Agreement valid and enforceable to the fullest extent permitted by Law and, to
the extent necessary, shall amend or otherwise modify this Agreement to replace
any provision contained herein that is held invalid or unenforceable with a
valid and enforceable provision giving effect to the intent of the Terminating
Parties to the greatest extent legally permissible in order that the
transactions contemplated herein are consummated as originally contemplated to
the fullest extent possible.

8. Governing Law; Dispute Resolution.

a. THIS AGREEMENT AND THE LEGAL RELATIONS AMONG THE PARTIES SHALL BE GOVERNED
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

b. The sole and exclusive forum for any disputes arising out of or relating to
this Agreement, including, but not limited to, any disputes involving questions
of breach, termination, or validity of this Agreement, shall be finally resolved
by arbitration in Houston, Texas. The arbitration shall be conducted in
accordance with the International Institute for Conflict Prevention and
Resolution Rules for Non-Administered Arbitration (“CPR”) Rules. The CPR is the
appointing authority. The resulting arbitral award shall be final and binding
without right of appeal, and judgment upon such award may be entered in any
court having jurisdiction thereof.

[Signature pages follow.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Terminating Parties has executed this Agreement
to be effective for all purposes as of the Effective Time.

 

BG:     BGPA: BG US PRODUCTION COMPANY, LLC     BG PRODUCTION COMPANY (PA), LLC
By:   /s/ Michael Larimer     By:   /s/ Michael Larimer Name:   Michael Larimer
    Name:   Michael Larimer Title:   VP Operations     Title:   VP Operations

 

BGNA:     BGWV: BG NORTH AMERICA, LLC     BG PRODUCTION COMPANY (WV), LLC By:  
/s/ Deforester Jones     By:   /s/ Michael Larimer Name:   Deforester Jones    
Name:   Michael Larimer Title:   Vice President & Controller     Title:   VP
Operations

[Signature Page to Termination and Release Agreement]



--------------------------------------------------------------------------------

EXCO PARENT:     OPERATOR: EXCO RESOURCES, INC.     EXCO RESOURCES (PA), LLC By:
  /s/ Harold L. Hickey     By:   /s/ Harold L. Hickey Name:   Harold L. Hickey  
  Name:   Harold L. Hickey Title:   Chief Executive Officer & President    
Title:   President & Chief Executive Officer

 

EXCO:     MIDSTREAM: EXCO HOLDING (PA), INC.     EXCO APPALACHIA MIDSTREAM, LLC
By:   /s/ Harold L. Hickey     By:   /s/ Harold L. Hickey Name:   Harold L.
Hickey     Name:   Harold L. Hickey Title:   Chief Executive Officer & President
    Title:   President & Chief Executive Officer EOC:     EXCOPA: EXCO OPERATING
COMPANY, LP     EXCO PRODUCTION COMPANY (PA), LLC

 

By:   EXCO Partners OLP GP, LLC, its general partner       By:   /s/ Harold L.
Hickey     By:   /s/ Harold L. Hickey Name:   Harold L. Hickey     Name:  
Harold L. Hickey Title:   Chief Executive Officer & President     Title:   Chief
Executive Officer & President     EXCOWV:     EXCO PRODUCTION COMPANY (WV), LLC
      By:   /s/ Harold L. Hickey       Name:   Harold L. Hickey       Title:  
Chief Executive Officer & President

[Signature Page to Termination and Release Agreement]